Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in a telephone interview with Scott Ulbrich on 5/13/2021. During the telephone conference, applicant’s representative has agreed and authorized the examiner to further amend claims 17-20 on the claims dated 11/27/2018.
Claims
Claims 17-20 (Canceled) 

Examiner’s Statement of Reasons for Allowance
	The following is an examiner’s statement for reasons for allowance:
	Independent claims 1, 9 are allowable based in view of the claim language.
None of the cited closest prior art(s) by von Gravrock et al. (US 2016/0315909), Wright (US 2019/0058733),  Li et al. (US 9,888,033) hereafter Li, Zuk et al. (US 2015/0026794), Murgia (US 2019/0124010) either singularly or in combination would result in a proper rejection under 35 USC 102 or 103.
von Gravrock discloses network security analysis including extracting features from received data and computing confidence levels for anomalies (fig 4A and corresponding text).  
(fig 5 and corresponding text).
Li discloses detecting and/or dealing with denial of service attacks including processing a received packet through multiple stages as the packet is determined to be “normal” (fig 1 and corresponding text).
Zuk discloses packet classification for network routing including classifying a net flow and determining an action based on a security policy (Abstract).
Murgia discloses first packet application classification including extract info from packet flow, determine known association, and determine if score is greater than a threshold (fig 3 and corresponding text).
	All of the cited prior art of record above, whether singularly or in combination, fails to disclose the feature limitation when the HTTP packet is identified as the normal packet and belongs to the browser category, the processor further performs the following operations: determining whether destination domain information and referer information of the HTTP header are included in the relevance information; and determining whether the HTTP packet causes a count value associated with the 26Attorney Docket No. 5016.467US01 destination domain information within a time window to exceed a first threshold when the destination domain information and the referer information are not included in the relevance information, and re-identifying the HTTP packet as the suspicious packet if the count value exceeds the first threshold, wherein the count value is the total number of a plurality of received HTTP packets within the time window, and another destination domain information and another referer information of another HTTP header of each of the received HTTP packets are not included in the relevance information.
.
	Claims 2-8, 10-16, dependent on independent claim1, 9, are also allowed.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R TURCHEN whose telephone number is (571)270-1378.  The examiner can normally be reached on Monday-Friday: 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on 571-270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES R TURCHEN/Primary Examiner, Art Unit 2439